Citation Nr: 9921879	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-22 486	)	DATE
	)
	)                               

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder to include asthma, bronchitis, pneumonia and chronic 
obstructive lung disease (COPD) as a result of exposure to 
asbestos and other chemicals.

2.  Entitlement to service connection for a headache disorder 
including migraine.

3.  Entitlement to service connection for residuals of a 
cervical spine injury.

4.  Entitlement to service connection for residuals of polio 
claimed currently as post polio syndrome and previously as a 
disability manifested by leg cramps with knee and ankle pain, 
and polyneuropathy of the upper and lower extremities.

5.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left medial malleolus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
1970 to May 1970 and he had active military service from 
October 1970 to October 1977.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  In August 1997, the Board remanded the case 
to the RO for further development.  The case has recently 
been returned to the Board for appellate consideration of 
those issues not decided in the August 1997 decision.

The issues on appeal included entitlement to a disability 
evaluation as provided under 38 C.F.R. § 3.324 (1998) for 
multiple noncompensable service-connected disabilities.  That 
issue has been mooted by the Board's decision herein on the 
issue of the veteran's entitlement to an initial compensable 
rating for the left medial malleolus fracture residuals.  

The mootness results from the limitation imposed by the 
regulation that precludes combining a 10 percent rating 
provided under § 3.324 with any other rating. 

The issue of entitlement to service connection for residuals 
of a cervical spine injury is addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
respiratory disorder to include asthma, bronchitis, pneumonia 
and COPD as a result of exposure to asbestos and other 
chemicals is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for a 
headache disorder including migraine is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

3.  The claim of entitlement to service connection for 
residuals of polio claimed currently as post polio syndrome 
and previously as a disability manifested by leg cramps with 
knee and ankle pain, and polyneuropathy of the upper and 
lower extremities is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

4.  The residuals of a fracture of the left medial malleolus 
are currently manifested by appreciable limitation of motion 
and weakness.

5.  The veteran's left medial malleolus fracture residuals 
have not rendered his disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
respiratory disorder to include asthma, bronchitis, pneumonia 
and COPD as a result of exposure to asbestos and other 
chemicals is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  Entitlement to service connection for a headache disorder 
including migraine is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  Entitlement to service connection for residuals of polio 
claimed currently as post polio syndrome and previously as a 
disability manifested by leg cramps with knee and ankle pain, 
and polyneuropathy of the upper and lower extremities is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for an initial disability evaluation of 10 
percent for residuals of a fracture of the left medial 
malleolus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.14, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
respiratory and headache disorders and 
polio residuals.

Factual Background

The veteran's service medical records show that a pertinently 
normal clinical evaluation was reported on a February 1969 
medical examination for enlistment and that the examiner's 
elaboration of pertinent medical history noted no residuals 
of polio in 1953.  

The veteran reported that he had been rejected for service in 
June 1967 because he was underweight and had a mild case of 
polio in 1953 with no ill effects.  

Clinical record entries report that the veteran was found 
physically qualified on examinations in June 1969, May 1970 
and October 1970.  In April 1970 a diagnosis of upper 
respiratory infection was reported for his complaints that 
included productive cough.  The examiner reported clear 
lungs.  The report of a medical examination in October 1970 
shows a pertinently unremarkable clinical evaluation.  The 
examiner elaborated upon the veteran's history of headaches, 
polio and leg cramps by noting frontal and paranasal 
sinusitis associated with headaches and relieved by 
decongestants, and occasional muscle cramps and back pain 
associated with long standing and muscular effort.

A January 1972 eye clinic evaluation reported the veteran's 
complaints that included late afternoon headaches that went 
away with rest.  The report of an evaluation in December 1972 
for nervousness noted a history of hospitalization in 1953 
for three weeks with a diagnosis of poliomyelitis from which 
he apparently recovered well with his only deficit reported 
as mild lower extremity weakness.  The examiner reported a 
mild increase in expiratory time on examination of the chest, 
and entirely unremarkable orthopedic and neurologic 
evaluations.  

The veteran's service medical records show that in August 
1973 when he was seen for complaints of sinusitis, an 
examiner reported minimal rhonchi of the right lung on 
examination of the chest.  An allergy clinic referral in 
September 1973 for persistent cough with some production and 
rhinitis with headaches and watery eyes noted a five year 
history of stuffy nose, sneezing, watery eyes and postnasal 
drip and associated pressure-pain headaches over the frontal 
and maxillary area of the face greater at certain times of 
the day.  

It was also reported that during the previous two years he 
had developed chest symptoms of cough, dyspnea on exertion 
with tightness on running up a flight of steps or jogging 
one-half mile and wheezing for about a month in the evening 
while reading in bed.  There were also seasonal precipitating 
factors.  

The examiner noted a history of mild polio as a child with 
mild residual incoordination of the feet at times with 
stress.  The examiner opined that seasonal symptoms would 
make allergic rhinitis with asthma secondary to allergies a 
possibility, but that negative skin testing made more likely 
a diagnosis of vasomotor rhinitis secondary to 
weather/humidity changes and cigarette smoke.  Asthma, 
described by the examiner as intermittent reversible chronic 
obstructive lung disease, exercise triggered or possibly 
infection triggered secondary to sinusitis was to be ruled 
out.  

The service medical records show that during hospitalization 
in September 1975 the veteran was noted to have had a history 
of more than two years of a pulmonary problem diagnosed as 
asthma and on examination one musical rale in the right mid 
thorax was found.  A December 1975 clinical record entry 
noted that asthma was not bothering him.  In August 1976 he 
complained of asthma that he reportedly had for three years 
and increased shortness of breath with a chest X-ray reported 
as showing mild chronic obstructive pulmonary disease.  A 
pulmonary function study was also completed but not 
interpreted in the record.

On the August 1977 separation medical examination, the lungs, 
lower extremities and neurologic status were normal on 
clinical evaluation.  There was no pertinent entry in the 
summary of defects and diagnoses.

The report of the veteran's hospitalization in early 1985 
after a motor vehicle accident shows a history of polio at 
age five with some mild residual leg weakness.  On review of 
systems it was reported that he had no headaches but had a 
history of wheezing spells that had been diagnosed as asthma 
for which he took no medication.  Examination of the chest 
noted decreased breath sounds and some rales on the right.  
The impression included history of asthma and history of 
polio.

The record of the veteran's physical therapy treatment during 
1991 after a motor vehicle accident injury of the right lower 
extremity noted a history of polio.


A disability evaluation examination in late 1994 showed the 
veteran's complaints included a hard time breathing on 
occasion and that he provided a history of exposure to 
chemical agents as well as asbestos that caused him pulmonary 
distress.  He reported taking Ventolin on occasion for his 
pulmonary problems.  There was no lower extremity 
radiculopathy and equal and adequate deep tendon reflexes 
bilaterally.  No gait abnormality was noted nor were the 
upper extremity muscles noted to be tender.  The diagnosis 
was multiple pain and discomfort in the extremities.  

The veteran supplemented the record in late 1994 by 
submitting text material regarding polio residuals and post 
polio syndrome. 

VA medical records show normal spirometry was reported in 
November 1994 with a provisional diagnosis of rule out 
asthma.  Rule out post polio syndrome was the assessment for 
his complaints of numbness and decreased hand strength in 
late 1994.  Another contemporaneous report in late 1994 noted 
a history of polio before age two that left the veteran 
underweight and with weakness, but he ambulated with 
assistance.  He reported that increased weakness had occurred 
in the previous 10 years and initially numbness had been 
noted.  It was reported that he diagnosed himself with post-
polio after seeing a television program.  

The examiner noted that post polio syndrome was suggested by 
his careful history but not so by examination that suggested 
peripheral neuropathy and possible cervical stenosis.  In 
January 1995 it was reported that the veteran thought that he 
had now had post polio syndrome and complained of total body 
numbness with cramps and spasms in the hands, legs, back, and 
shoulders.  An examiner noted that the veteran's scheduled 
electrodiagnostic testing would not confirm a diagnosis of 
post polio syndrome but would certainly tell if there were a 
peripheral neuropathy secondary to alcohol abuse as the 
veteran was reeking of it at the time of the morning 
examination.  The study reportedly showed mild ulnar 
neuropathy. 

The November 1995 report of a disability evaluation reported 
the veteran's complaints of a loss of "grasp strength" to 
both lower extremity levels over the past several years.  The 
examiner noted the history of childhood polio and that the 
veteran exhibited atrophy along the right lower extremity, 
although the veteran indicated that both lower extremities 
were involved.  The report referred to unremarkable pulmonary 
function testing in late 1994 and the veteran's reported 
history of working in radiology and exposure to cyanide that 
is a common chemical associated with developing film.  

The examiner reported the working diagnoses included status 
post multiple motor vehicle accidents resulting in cerebral 
concussion syndrome and status post polio that involved, 
according to the veteran, the lower extremity levels with 
muscle atrophy noted on the right.  The examiner opined that 
upon review of the pulmonary function studies that appeared 
adequate, the shortness of breath the veteran noted with 
pursuit of moderately stressful activities was therefore not 
pulmonary in nature.

VA medical records show a chest X-ray in January 1996 was 
reported as showing mild chronic obstructive pulmonary 
disease.  Additional VA records obtained as a result of the 
Board remand showed history of polio and history of asthma in 
June 1995, and chronic obstructive pulmonary 
disease/emphysema in January and August 1996, with asthma 
added in August 1997

The veteran provided oral testimony in support of claims for 
service connection for the multiple disorders at issue before 
a hearing officer at the RO in August 1996.  An official 
transcript of his testimony is on file.  The testimony was 
essentially consistent with the contentions presented on 
appeal and is discussed further below.

A neurology consultant in 1998 recorded the veteran's history 
of several motor vehicle accidents and rough landings in a 
helicopter and concussion in service with multiple symptoms 
since that time including headaches, tingling paresthesia of 
the limbs, decreased coordination of the hands and difficulty 
manipulating objects with the hands.  

The veteran also reported that his arms and legs would go 
numb intermittently and he experienced electrical sensations 
in both legs, and he felt that both legs and arms were weak.  
He reported his symptoms were exacerbated with prolonged 
standing and lifting, twisting and bending made his symptoms 
worse.  He also noted frequent leg cramps that would often 
awaken him from sleep.

The veteran also reported intermittent headaches two to six 
times a year with vision difficulty followed by severe 
headache and almost complete incapacitation.  He stated that 
between headaches he is asymptomatic with respect to head 
pain.  With respect to the lower extremities, he reported 
pain was worse on the right side and he reported a history of 
tingling paresthesia in the upper and lower extremities.  The 
examiner stated that the peripheral nerves appeared to be 
involved verus the roots of the right upper extremity and 
cord.  The examiner reported weakness of the right triceps, 
some intrinsic foot muscle wasting on the right, a remarkable 
gait for some circumduction of the right lower extremity, 
very brisk lower extremity reflexes especially on the left, 
trace right triceps reflex, normal sensation to temperature 
and asymmetric ankle reflexes.  The examiner noted that 
electrodiagnostic testing showed a reduction in some nerve 
amplitudes consistent with a mild neuropathy, but no evidence 
of cervical radiculopathy or plexus lesion.

The diagnoses were classic migraine with typical visual 
prodrome, hyperreflexia consistent with cervical myelopathy, 
examination consistent with right C7-8 radiculopathy, not 
confirmed by electrodiagnostic studies, and evidence of mild 
polyneuropathy on electrodiagnostic studies.

Another VA examiner assessed the veteran's knee pain 
complaints principally of aching when he stood.  The knees 
were stable, he had a normal gait with no fluid or particular 
crepitance and range of motion was 0 to 140 degrees.  X-rays 
were reported as normal and the impression was no knee 
pathology.  The examiner stated that the veteran gave an 
extremely vague history as far as injury and a more vague 
history regarding his symptoms, and he had a normal 
examination and normal X-rays.  

On a separate examination of the joints the examiner reported 
that the veteran complained of joint symptoms dating back to 
the military and alleged back injuries picking up patients as 
a corpsman and other injuries.  He now complained of pain in 
the knees, ankles, shoulders, neck stiffness and at least an 
hour of morning stiffness especially in the legs, with the 
knees and ankles worse and his symptoms worse with 
incremental changes causing flare-ups.  His symptoms were 
apparently worse in the winter.

The examiner reported a full range of motion of all joints of 
the shoulders, elbows, wrists, hands, hips, knees, ankles and 
feet and no trigger spots were discerned.  There were some 
pinprick changes in the lower extremities suggestive of a 
sensory impairment.  The veteran had normal muscle mass, bulk 
and tone and his stress testing seemed to be more limited in 
the lower extremities from the knees down.  The examiner also 
reviewed previous laboratory and X-ray data.  The diagnosis 
was chronic pain of undetermined origin.  The most 
significant findings were in the paraspinal neck.  The 
examiner opined that from a rheumatologic perspective he 
could not find any clinical stigmata consistent with 
fibromyalgia syndrome or any of the arthropathies.  The 
examiner stated that the veteran had X-ray evidence of 
degenerative arthritis of the cervical spine.

On a VA pulmonary examination in 1998 the veteran recalled 
staying in buildings in service destroyed because of asbestos 
and he reported history of smoking 1/2 pack of cigarettes 
daily.  He recalled a history of bronchitis in boot camp and 
asthma developing in 1973 at a naval hospital.  The examiner 
commented that pulmonary function testing in late 1997 showed 
spirometry within normal limits and lung volumes and defusion 
capacity within normal limits that indicated no obstructive 
or restrictive disease.  The chest X-ray interpretation of 
COPD was found to be of poor diagnostic value and the normal 
pulmonary function test ruled out COPD.  The examiner opined 
that the pulmonary function tests and chest X-ray ruled out 
restrictive disease which is the hallmark of asbestosis.  



The examiner also opined that the chest X-ray did not reveal 
any infiltrates or pleural changes which one expected to see 
with asbestosis, and that at this time the veteran did not 
have any clinical pulmonary function or radiologic finding of 
asbestosis.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection and aggravation, see Reiber v. Brown, 7 Vet. 
App. 513 (1995); Nici v. Brown, 9 Vet. App. 494 (1996), 
respectively.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims of entitlement to service connection 
for a respiratory disorder to include asthma, bronchitis, 
pneumonia and chronic obstructive lung disease (COPD) as a 
result of exposure to asbestos and other chemicals, a 
headache disorder including migraine, and residuals of polio 
claimed currently as post polio syndrome and previously as a 
disability manifested by leg cramps with knee and ankle pain, 
and polyneuropathy of the upper and lower extremities are not 
well grounded and must be denied.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, that a claim is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and as a result there is no further duty to assist the 
veteran in regard to the development of his claim.  There has 
been no evidence mentioned that would reasonably be viewed as 
probative in the determination of well groundedness but not 
as yet obtained.  
Such evidence has not been reported since notice was given to 
the veteran and his representative that the appeal was being 
transferred to the Board.  Therefore, the Board finds that no 
additional assistance is required at this time.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

In connection with the development of the claim, the Board 
observes that the RO has obtained copies of numerous post 
service VA medical records and has made a diligent effort to 
obtain an adequate record of private medical treatment.  The 
records that have been obtained are comprehensive and appear 
to cover a long period of post service treatment.  The RO 
also obtained several VA examinations as a result of the 
Board remand that assisted in providing a record that will 
support an informed determination.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions, provided in 
writing and testimony at a 1996 RO hearing, cannot constitute 
cognizable evidence, as cognizable evidence is necessary for 
a well-grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The veteran's lay assertion on a matter of medical causation 
or etiology would not be entitled to any favorable 
presumption in the well-grounded determination.  The 
veteran's service medical records are available.  Further, he 
cannot establish a well grounded claim for medically 
diagnosed disorders such as migraine first reported many 
years after service without competent medical evidence.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  There has been no 
medical opinion offered that the veteran currently has post 
polio syndrome that he apparently has self-diagnosed.  Nor 
does the record include current evidence of a claimed COPD or 
asbestos related lung disability.

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis to find his claims well grounded.  
Espiritu.  



Accordingly, as a well-grounded claim must be supported by 
competent evidence, not merely allegations, Tirpak, the 
veteran's claims for service connection for the multiple 
disorders at issue must be denied as not well grounded.

Significant is the absence of medical evidence linking a 
currently existing headache disability to service or 
establishing a current diagnosis of any respiratory 
disability linked to service.  His claim for post polio 
syndrome has been investigated and not confirmed at this 
time.  In essence, the critical elements missing are either a 
diagnosis of current disability or a nexus to service for any 
current disability found, which in this case requires 
probative medical evidence to well ground the claims.  The 
veteran's assertions regarding causation are not competent 
and of no evidentiary value to well ground the claim.  
Grottveit, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997). 

No competent evidence has been submitted to establish a nexus 
to service for polio residuals on the basis of aggravation.  
This is a medical determination that must be supported with 
competent medical evidence.  The Board will note that as to 
the veteran's reported history to examiners, it does not 
serve to establish the required nexus where they appear to 
simply record the veteran's history without offering nexus 
evidence.  See Grover v. West, 12 Vet. App. 109 (1999), 
affirming LeShore v. Brown, 8 Vet. App. 406 (1995).  His 
introduction of medical text supplements the record but may 
not serve to establish a medical diagnosis or nexus in the 
issue of the existence of post polio syndrome.  See, for 
example, Mattern v. West, 12 Vet. App. 222, 228 (1998).

The Board considered and denied the veteran's claims on a 
different ground from the RO, and the appellant has not been 
prejudiced by the decision.  The RO adjudication accorded the 
appellant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground the claims for service 
connection for the multiple disorders at issue.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  

The Board will provide the following response to the 
representative's argument in an addendum to the April 1999 
written presentation.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that if the appellant fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constitute "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well 
grounded claim, VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of 
well grounded claims for service connection for the multiple 
disorders at issue, VA has no duty to assist the appellant in 
developing his case.  See also Morton v. West, No. 96-1517 
(U.S. Vet. App. July 14, 1999).


II.  Entitlement to an initial 
compensable evaluation for residuals of a 
fracture of the left medial malleolus.

Factual Background

The RO, in November 1995, after review of service medical 
records and other pertinent evidence, granted service 
connection for fracture of the left malleolus and assigned a 
noncompensable evaluation from June 1994.  This date 
corresponded to the date of receipt of the veteran's claim to 
establish service connection.  

The rating decision shows that the reported fracture with 
casting in service without appreciable residuals in 
subsequent treatment records warranted the noncompensable 
evaluation under Diagnostic Code 5271 criteria.  

Treatment during physical therapy in 1991 was directed to the 
right hip and knee.  VA medical records in 1994 are 
unremarkable regarding the left ankle and an examiner in late 
1995 noted the veteran was able to heel and toe walk 
unremarkably.  The medical records from hospitalization in 
1985 were also unremarkable for any current reference to the 
left ankle.

A VA examination in late 1996 reported no treatment for the 
left ankle from 1977 to 1994, when the veteran treated 
himself with over-the-counter medication.  He had received 
other medication from VA in 1994 for his ankle complaints 
that were currently reported as grinding and intermittent 
sharp aching pain, with cracking, snapping and popping and 
stiffness during initial ambulating in the day.  

The examiner reported no obvious deformity of the left ankle, 
very little to minor crepitus with rotary movement and no 
overt tenderness with palpation.  The veteran could rise on 
his toes and heels without difficulty, his inversion and 
eversion were equal on both sides and he appeared to have 
normal muscle strength.  There was no deformity and the 
examiner did not indicate that the ankle measurement was 
indicative of swelling.  There was no deformity or other 
impairment of the ankle and the range of motion was plantar 
flexion of 45 degrees and dorsiflexion of 8 degrees.  The 
diagnosis was stress fracture of the left ankle, status post 
mild traumatic arthritis.

On a VA orthopedic examination in late 1997 the veteran 
complained of continuous pain and swelling that was worse 
with standing, and that he currently had aching with 
standing.  The examiner reported that his gait was entirely 
normal, that there was no ankle deformity or fluid in the 
joints, and the ankle was stable.  The subtalar joint motion 
was normal and left ankle dorsiflexion was 6 degrees and 
plantar flexion 60 degrees.  X-rays were reported as 
completely normal.  The examiner stated that the veteran's 
claims folder was reviewed.

The examiner's impression was that the veteran had a history 
of stress fracture of the medial malleolus that would be an 
extraordinarily rare injury that normally would heal without 
difficulty.  The examiner opined that the veteran had a 
normal X-ray and a normal examination, and no pathology of 
his left ankle.

On a VA examination of the joints in early 1998, an examiner 
reported that the veteran complained of various joint pains 
and felt that his ankles and knees were worse.  The examiner 
reported that the ankles at 90 degrees could be dorsiflexed 
from 0 to 20 degrees, and plantar flexed from 0 to 45 
degrees.  His stress testing seemed to be more limited in the 
lower extremities from the knees down.  There was no 
diagnosis specific to the left ankle.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  For the application of this 
schedule, accurate and fully descriptive medical examinations 
are required, with emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

A 40 percent rating is provided for impairment of the tibia 
and fibula, nonunion, with loose motion, requiring brace.  
Malunion with marked knee or ankle disability shall be rated 
30 percent, with moderate knee or ankle disability, 20 
percent, and with slight knee or ankle disability, 10 
percent.  Diagnostic Code 5262.  

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent.  
Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent.  Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent.  Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent.  Diagnostic Code 
5274.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  Joint motion for the 
ankle from the anatomical position of 0 degrees: plantar 
flexion 45 degrees, dorsiflexion 20 degrees.  38 C.F.R. 
§ 4.71, Plate II. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  


Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).


In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  


Analysis

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed to the extent possible and 
that no further duty to assist exists with respect to the 
veteran's well grounded claim for increased compensation for 
the left ankle disability.  The RO conscientiously developed 
the record to address the concerns mentioned in the 1997 
Board remand.  The RO contacted the veteran regarding sources 
of medical treatment and the medical examination was thorough 
and addressed the pertinent evaluative criteria.

Since the 1997 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board sought to have a record that would support an informed 
determination and asked the RO to request additional medical 
evidence from the veteran and obtain a VA examination.  The 
RO was conscientious in developing the record and the Board 
is satisfied that all relevant facts have been developed to 
the extent possible and that no further duty to assist exists 
with respect to the claim.  




The veteran was provided VA examinations that are probative 
of the level of impairment and the disability was rated in 
accordance with the examination findings.  Therefore, the 
Board does not find any potential prejudice to the veteran in 
the evaluation of the disability by the RO after the Board 
remand development was completed as the rating appears to 
reflect the applicable criteria based upon the examination 
findings.

The medical examination records include sufficient detail 
regarding the disability to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
left medial malleolus fracture residuals.  Further, there has 
not been reported any other comprehensive evaluation or 
treatment since the VA examination reports obtained on 
remand.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
examinations appeared to assess the disability to comply with 
the Board remand for consideration of the holding in DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran's disability of the left ankle is rated currently 
in accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, which assess basically evidence of 
limitation of motion as the primary rating criteria for the 
incremental ratings of 10 and 20 percent.  The veteran has 
been provided the essential rating criteria.  The Board finds 
the rating scheme appropriate for the veteran's disability in 
view of the diagnosis for the left ankle symptomatology. 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1998).  

The Board also observes that an analogous rating application 
to ankylosis under Diagnostic Codes 5270 or 5272 or malunion 
of the os calcis, or astragalus, or astragalectomy under 
Diagnostic Codes 5273 and 5274, respectively, would be 
inapplicable in view of the findings on examinations since 
service. 


The Board observes that the RO has continued to assign a 0 
percent evaluation based upon the recent VA examination which 
did report limitation of motion, as the range of motion 
recorded showed appreciable, but slight, disparity from the 
normal range of motion contemplated in the standardized 
description of ankle motion in the rating schedule.  The RO 
had a medical evaluation that allows the Board to discuss the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, and comment 
on the extent of functional loss as discussed in DeLuca, 
supra, that functional loss due to pain will be rated at the 
same level as the functional loss where motion is impeded.  
Thus limitation of motion is not the sole prerequisite 
finding.  

Applying this information to the rating schedular criteria 
leads the Board to conclude that an increased evaluation is 
warranted for the left ankle.  The left ankle symptoms, 
overall, do appear more than a percentage evaluation of 0 
percent would contemplate.  The rating scheme does not 
require a mechanical application of the schedular criteria, 
but applying the rating schedule liberally results in a 10 
percent evaluation recognizing a symptomatic ankle 
characterized by complaints of pain and weakness, but with a 
paucity of objectively confirmed disabling residuals. 

The recent examination findings clearly support a conclusion 
that the veteran's disorder though productive of disability, 
is characterized by minimal appreciable objective findings.  
Thus, the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint would 
clearly be appropriate in the veteran's case and allow for a 
10 percent rating under Diagnostic Code 5271 applying § 4.59, 
as the minimum compensable evaluation for the joint is 10 
percent in view of the interplay of §§ 4.40 and 4.59.  

The recent VA examinations appear to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  In view of 
the foregoing, the Board concludes that the evidence is in 
favor of a 10 percent rating for the left ankle for the 
entire period of this appeal.  38 C.F.R. § 4.7.  Clearly the 
objectively confirmed manifestations that would support a 
higher evaluation under any rating scheme applicable to the 
disability are not shown.  

The examiner in 1998 did not confirm instability, tenderness 
or deformity and the range of motion was described as being 
within the normal range, although the Board must point out 
that the decrease in strength in the lower extremities did 
not rule out contribution from the left ankle fracture.  
Further limitation of dorsiflexion was appreciably reduced 
from the norm found in 38 C.F.R. § 4.71 on earlier 
examinations.  The examiners have not found a neurologic 
component of the left ankle disability. 

In addition the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
they relate to pain and factors other than limitation of 
motion as described on two VA examinations, appear to support 
no more than a 10 percent rating for the left ankle.  The 
Board must point out that the VA examination in 1997 was 
consistent in the minimum appreciable objective findings for 
the ankle, and the disability appears to have improved from 
the standpoint of limitation of motion when that examination 
is compared with the 1998 examination findings.  The 
appreciable manifestations that complement the range of 
motion for the ankle appear to place the preponderance of the 
evidence against the claim for a rating in excess of 10 
percent, when the findings on examinations in 1996 and 1997 
are reviewed, and the disability assessed in light of the 
more recent findings in 1998.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation greater than 10 percent.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The RO addressed entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(a) after the 1997 Board remand.  
Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
well-documented medical history in VA and private medical 
treatment records showing little in the way of treatment for 
the left ankle.   


The Board would agree that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  

However, such factors would be apparent from the record and 
necessarily relate to the service-connected disability.  See, 
for example, Smallwood, 10 Vet. App. at 97-98 and Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).  Nor does there appear 
to be probative evidence that any nonservice-connected 
disorders affect his left ankle disability in such a manner 
to render impractical the application of the regular 
schedular standards.  See for example Johnston, 10 Vet App. 
at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns a left ankle 
disability.  The pertinent part of the regulation, though 
somewhat ambiguously worded, appears to contemplate an 
individual rather than a collective disability assessment.  

Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is evidence showing only occasional 
monitoring, but nothing probative to support a finding that 
the veteran has such an unusual or exceptional disability 
picture as a result of the service-connected left ankle 
disability.  

The most recent examination reports in 1998 mentioned current 
employment, but the veteran has not offered evidence to 
establish how there is established an exceptional or unusual 
disability picture as a result of his left ankle disability.  

The Board does not find any extraneous circumstances that 
could be considered exceptional or unusual such as were 
present in Fisher v. Principi, 4 Vet. App. 57, 60 (1993) to 
warrant a different result in view of the veteran's work 
history and treatment for his service-connected left ankle 
disability as reflected in the record.  See also Fleshman v. 
Brown, 9 Vet. App. 548, 552-53 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

The Board notes that although the decision herein included 
consideration of the holding in Fenderson, the veteran has 
not been prejudiced by such discussion in view of the 
decision on the merits.  See for example Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  The Board has determined that 
the veteran's left ankle disability from the medial malleolus 
fracture does not warrant consideration of staged ratings in 
view of facts specific to the disability.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a lung disorder to 
include asthma, bronchitis, pneumonia and COPD as a result of 
exposure to asbestos and other chemicals, the appeal is 
denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a headache disorder 
including migraine, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of polio 
claimed previously as disability manifested by leg cramps 
with knee and ankle pain, and polyneuropathy of the upper and 
lower extremities, the appeal is denied.

Entitlement to an initial compensable evaluation of 10 
percent for residuals of a fracture of the left medial 
malleolus is granted, subject to the regulations governing 
the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board is of the opinion that the evidence currently on 
file is insufficient for resolving the remaining issue 
regarding service connection for a cervical spine disability 
and prevents the Board from rendering an informed 
determination.

In 1997, the Board asked the RO to obtain certification of 
all active and inactive duty Reserve and/or National Guard 
service and any line of duty (LOD) determination regarding an 
alleged motor vehicle accident on April 10, 1970, in which 
the veteran claims to have incurred a cervical spine 
disorder.  There was a service department report that a LOD 
determination was sent to the RO on October 19, 1994, but 
that report was not of record.

In light of the holding in Stegall, that requires that the 
Board ensure compliance with the terms of a remand unless 
such failure to comply is shown to have not prejudiced the 
appellant, the Board must ask for additional development.  
The RO in October 1997 was advised of the address to contact 
for the LOD report.  It does not appear the request was made 
following formal notice.  The LOD determination takes on 
additional significance in view of a VA examiner's statement 
in 1998 linking current disability of the cervical spine to 
the 1970 injury.  




The veteran reported in a Social Security Administration form 
in July 1994 that the accident occurred around April 1970, 
although later the date April 10, 1970 was mentioned.  He 
apparently had significant injury in 1985 and 1992 accidents.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the veteran's claim, and to 
ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The RO should once again contact the 
service department and request a copy of 
the LOD determination regarding an 
alleged motor vehicle accident reported 
by the veteran to have occurred in 
approximately April 1970.  Any obtained 
data should be associated with the claims 
folder.  The RO should use the address it 
was provided in October 1997 to request 
LOD determinations. 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for neck 
symptomatology since service.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO secure all 
outstanding VA treatment reports.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an appropriate specialist for the purpose 
of ascertaining the nature, extent of 
severity, and etiology of any disability 
of the cervical spine found on 
examination.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
necessary tests should be performed.  

The examiner is requested to furnish an 
opinion concerning the etiology and 
approximate date of onset of any 
disability of the cervical spine found, 
and whether it is at least as likely as 
not that any pertinent disability found 
is related to a motor vehicle accident 
reported to have occurred in service.  
Any opinions expressed must be 
accompanied by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  
Stegall, supra. 

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a cervical spine 
disability.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case to include all pertinent law and 
regulations not previously provided.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is so notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

